Citation Nr: 1418629	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a torn urethra as a result of care provided by the VA Medical Center staff in Nashville, Tennessee, in May 2008.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for incontinence as a result of care provided by the VA Medical Center staff in Nashville, Tennessee, in May 2008.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for low back pain, with radiation to the left lower extremity, as a result of care provided by the VA Medical Center staff in Nashville, Tennessee, in May 2008.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for a sleep disorder as a result of care provided by the VA Medical Center staff in Nashville, Tennessee, in May 2008.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified during a Board hearing, held by the undersigned in March 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the appeal must be remanded for further development.  

In this case, the record indicates that the Veteran reported to VA in May 2008 in order to undergo a left ankle arthroscopy with limited synovectomy, an open repair of the lateral ankle ligament, and an excision of a loose osseous fragment from the lateral fibula.  In March 2012, the Veteran testified that, following surgery, he awoke in pain due to the insertion of a Foley catheter.  In addition to pain, the Veteran testified that he was bleeding from the penis.  He argued that the use of such a device during surgery was not disclosed to him, either verbally or on the consent form.  See Transcript, p. 6.  He further testified that this procedure resulted in a torn urethra, in addition to incontinence, for which he is forced to wear absorbent pads.  See Transcript, p. 7.  Regarding his low back/radiating pain, as well as a sleep disorder, he testified that a sciatic block, performed in conjunction with the May 2008 procedure, resulted in chronic low back pain which radiates to the left lower extremity and causes sleeplessness.  See Transcript. P. 9.

To establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show:  (1) Disability or additional disability; (2) that VA treatment was the cause of that disability; and (3) that there was an element of fault on the part of VA in providing the treatment, or that the disability resulted from an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care to the Veteran's condition after such care has stopped.  38 C.F.R. § 3.361(b) (2013).  The Board notes that actual causation is required.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care and that the Veteran has an additional disability does not establish cause.  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment, it must be shown that such care caused the Veteran's additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d) (2013).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures. 

In this case, while the medical evidence of record does not contain current diagnoses for a torn urethra, incontinence, a sleep disorder, or a disorder of the low back/left lower extremity, VA outpatient reports do contain a myriad of complaints related to each of these claimed conditions.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Taking into account the medical and lay evidence of record, these claims should be remanded for a VA examination (or examinations) in the appropriate specialty so as to determine whether any current/additional disability is etiologically-related to VA medical treatment.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination(s) to address his § 1151 claims for a torn urethra, incontinence, low back/left lower extremity pain, and sleep disorder.  The examiner(s) must review the claims file and must note that review in their report(s).  The examiner(s) should discuss the Veteran's statements in support of his claim and prior VA medical evidence of record, to include VA outpatient treatment reports and his hearing testimony before the Board.  The rationale for the requested opinion(s) should be provided.  The examiner(s) should address the following:

A. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has current, chronic disability (or additional chronic disability), to include claimed (1) torn urethra, (2) incontinence, (3) a low back/left lower extremity disorder, and/or (4) a sleep disorder, caused by VA treatment (specifically a May 2008 surgical procedure) as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, including the insertion/removal of a Foley catheter and a sciatic block?  

B. If the response to question (A) is negative as to current chronic disability (or additional chronic disability), to include to include claimed (1) torn urethra, (2) incontinence, (3) a low back/left lower extremity disorder, and/or (4) a sleep disorder, due to VA fault, is there current chronic disability (or additional chronic disability) caused by VA treatment that is due to an event not reasonably foreseeable?  If this matter cannot be medically determined without resort to mere conjecture, that should be noted in the report.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



